OPINION OF THE COURT
MARK SPEISER, Circuit Judge.
THIS CAUSE having come before this Court pursuant to Jack Reynolds’ Appeal to the Circuit Court of the Seventeenth Judicial Circuit to review the specific issues argued at the petitioner’s Motion to Suppress in County Court, Case No. 88-8024 M.M., and this Court acting in its Appellate capacity, having heard the arguments of the respective counsel, reviewed the court record and considered the same, it is hereby,
ORDERED AND ADJUDGED that the decision of the Trial Court is hereby AFFIRMED.
Relying upon State of Florida v William N. Eldridge, 15 FLW *24D1880 (July 27, 1990), this Court finds that the lower Court did not err as a matter of law in denying Jack Reynolds’ Motion to Suppress when he was arrested by an officer who was called to the accident scene after the accident investigation had begun and had no involvement with the accident investigation. This matter is hereby remanded to the trial court for the imposition of sentence.
DONE AND ORDERED at Fort Lauderdale, Broward County, Florida, this 26th day of October, 1990.